DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Applicant’s amendment and response filed 04/22/2022 has been received and entered into the case record. 
Claim 39 is amended. 
Claims 39-48 are pending in the application and examined on the merits.
 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 39 newly recites “wherein the intact mitochondria have not undergone a freeze-thaw cycle.” This limitation is not provided for by the instant specification as there is no discussion of freeze-thaw cycles. As disclosed in MPEP 2173.05(j), “the mere absence of a positive recitation is not basis for an exclusion.” Therefore the new limitation in amended claim 39 is directed towards new matter not provided for in the specification nor the previous claim set. 
Claim 39 and all claims dependent upon claim 39 are rejected as new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites a limitation of “the cells” in line 1, however, as Claim 41 depends on both claims 39 and 40, this renders the claim indefinite as the metes and bounds of the invention are unclear to one of skill in the art. 
Claim 39 recites a limitations of “cells into which exogenous mitochondria are introduced” and Claim 40 recites “the mitochondria are those isolated from tissues or cells.” 
Therefore, it is unclear which “cells” the cells in Claim 41 further limit as the limitation could be directed towards cells which exogenous mitochondria are introduced or cells from which the mitochondria is obtained. 
Claim 41 as well as dependent claims 42-45 are rejected as being indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39-42, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Cataldo et al. (WO2008/137035; IDS Reference filed 05/29/2019) in view of Yivgi-Ohana (US2015/0079193; previously cited on PTO-892).
Regarding claims 39, Cataldo et al. teaches a method of treating a condition (i.e. disease) in a subject wherein the method comprises administering in a pharmaceutical composition isolated and substantially pure mitochondria (a) to a patient (Claim 4, p. 10). This condition can be muscular atrophy such as spinobulbular muscular atrophy and spinal muscular atrophy (p. 7-8, 17). The mitochondria can be administered systemically (e.g., intranasally, intramuscularly, subcutaneously, or intravenously) (p. 30, Administration) and are therefore administered to an affected part of the subject. As the mitochondrial isolates were obtained fresh from normal healthy cell types (p. 36, Formulation), this reads on the limitation of not undergoing a freeze-thaw cycle as they are not stored frozen and then thawed.  
However, Cataldo et al. does not teach that intact mitochondria are utilized to treat critical limb ischemia. 
Yivgi-Ohana teaches administering intact mitochondria with pharmaceutically acceptable carriers treats pathologies such as critical limb ischemia by causing angiogenesis (Abstract, para. 0036. 0184). 
It would have been obvious to one of ordinary skill in the art to obtain the mitochondria of Cataldo via the method of Yivgi-Ohana to produce intact mitochondria and then utilize said intact mitochondria as taught by Yivgi-Ohana for the purpose of treating critical limb ischemia with a reasonable expectation of success. As Yivgi-Ohana teaches that either intact or raptured mitochondria can be utilized in the pharmaceutical composition for critical limb ischemia, substituting intact for ruptured mitochondria would be utilizing known equivalents for the same purpose. Additionally, an artisan would be motivated to utilize the mitochondria for treating critical limb ischemia as Yivgi-Ohana teaches mitochondria produce angiogenesis in tissue which would benefit/treat critical limb ischemia (para. 0016, 0036).
Regarding claim 40, Cataldo et al. teaches that the mitochondria are preferably isolated from undifferentiated marrow derived adult progenitor cells (MAPCs) however can be isolated from various other cell types (p. 26).
Regarding claim 41, Cataldo et al. teaches that the mitochondria can be isolated from stem cell as well as somatic cells (p. 26).
Regarding claim 42, Cataldo et al. teaches the somatic cells can be myoblasts (muscle cells), neurons, and hepatocytes as well as others (p. 26).
Regarding claim 44, Cataldo et al. teaches that the stem cells from which the mitochondria are isolated can be neural stem cells, muscle stem cells, liver stem cells, hematopoietic stem cells, bone marrow stromal cells, epidermal stem cells, embryonic stem cells, mesenchymal stem cells and umbilical cord stem cells (p. 26).
Regarding claim 46, Cataldo et al. does not explicitly teach the concentration of mitochondria within the pharmaceutical composition administered. 
It would have been obvious to one of ordinary skill in the art to utilize the mitochondria of Cataldo et al. at a concentration of 0.1 to 500 ug/ml with a reasonable expectation of success. The concentration of mitochondria is case of routine optimization as Cataldo et al. states that the mitochondria in the pharmaceutical composition is dependent on variables such as the type and extent of disorder, overall health status of the patient, excipients and the route of administration (p. 30). 
It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 
The adjustment of particular conventional working conditions (e.g. concentration of mitochondria) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Cataldo et al. (WO2008/137035; IDS Reference filed 05/29/2019) in view of Yivgi-Ohana (US2015/0079193; previously cited on PTO-892) as applied to claims 39-42, 44 and 46 above, and in further view of McClean et al. (1993. Journal of Andrology 14(6): 433-438).
As discussed above, Cataldo et al. and Yivgi-Ohana provide teachings for a method of treating critical limb ischemia in a subject wherein the method comprises administering in a pharmaceutical composition intact mitochondria to a patient intramuscularly wherein the mitochondria have not undergone a freeze-thaw cycle. 
However, these references do not teach that the mitochondria are isolated from germ cells.
	McLean et al. teaches that mitochondria can be isolated from turkey spermatozoa via centrifugation and removed with a pipette (p. 434, 444).
	It would be obvious to one of ordinary skill in the art to obtain mitochondria from sperm cells as taught by McLean et al. in place of obtaining mitochondria from stem cells and somatic cells as taught by Cataldo et al. and Yigvi-Ohana with a reasonable expectation of success. Stem cells, somatic cells, and sperm cells are all known equivalent sources of mitochondria and therefore they would be utilized for the same purpose of isolating and obtaining mitochondria.
	Therefore the invention would have been obvious to one of ordinary skill in the art.

Claims 39-41, 44, 45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Caicedo et al. (March 2015. Scientific Reports (5): 9073: 1-10; IDS Reference No. 12 filed on 12/17/2020) in view of  Yivgi-Ohana (US2015/0079193; previously cited on PTO-892).
Regarding claims 39, Caicedo et al. teaches a method of introducing exogenous mitochondria into cells called MitoCeption (Abstract). Caicedo et al. further teaches that because the mitochondrial activity is central to cell metabolism, a dysfunction in this activity can lead to severe diseases such as the Leber hereditary optic neuropathy (LHON), the Kearns-Sayre syndrome (KSS) or the mitochondrial recessive ataxia syndrome (MIRAS) (i.e. muscle diseases) and that this technique could open new research areas and possibly lead to future therapeutic approaches (p. 8). Furthermore, Mitoception could supplement aged cells with young mitochondria to rejuvenate cells for autologous cell-based therapies in regenerative medicine (p. 8). As autologous cell-based therapies can require a pharmaceutical composition to be administered, it is interpreted that the Mitoception created exogenous mitochondria containing cells would be in a pharmaceutical composition.
However, Caicedo et al. does not teach that their autologous cell therapy wherein exogenous mitochondria is introduced into cells treats critical limb ischemia.
Yivgi-Ohana teaches administering mitochondria with pharmaceutically acceptable carriers treats pathologies such as critical limb ischemia by causing angiogenesis (Abstract, para. 0036. 0184). The mitochondria can be administered intramuscularly to the subject at the affected site (para. 0051). 
It would be obvious to one of ordinary skill in the art to utilize the exogenous mitochondria induced into cells as taught by Caicedo et al. for the purpose of treating critical limb ischemia via intramuscular injection as taught by Yivgi-Ohana with a reasonable expectation of success. An artisan would be motivated to utilize the exogenous mitochondria in cells as it effectively transfers mitochondria to the targeted cells (Caicedo et al., Abstract) and critical limb ischemia is a condition which benefits from/is treated by angiogenesis induced by administering mitochondria (Yivgi-Ohana, para. 0016, 0036). 
Regarding claims 40, 41, 44, and 45, Caicedo et al. teaches the mitochondria are obtained from mesenchymal stem cells from bone marrow aspirate (p. 8, Methods).
Regarding claims 47 and 48,  Caicedo et al. teaches the exogenous mitochondria is subjected to centrifugation in order to transfer them into the acceptor cell (p. 8, Methods). The mitochondria are added into the cells at 2.5, 5, 10 and 20 micrograms per 100,000 cells (between 0.1 and 500 per 1 x 105) (p. 4, 8; Fig 6).
Therefore the invention would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed on 04/22/2022 have been fully considered and in light of the amendments made the 102 rejection previously set forth has been withdrawn. 
Applicant's arguments filed 04/22/2022 have been fully considered in light of the amendments made and the 103 rejections previously set forth have been modified in order to address all new limitations such as intact cells, freeze-cycle and the narrowing of scope to critical limb ischemia.
Applicant’s argument against the utilization of Yivgi-Ohana is not persuasive. Applicant argues that as Yivgi-Ohana utilizes freeze-thaw mitochondria in their method and therefore do not address the newly presented claims.
While, Yivgi-Ohana does utilized a freeze-thaw mitochondria, the reference additionally states that the function of the frozen mitochondria is equivalent to the fresh mitochondria (Example 2) and therefore an artisan would be motivated to utilized either type of mitochondria, subjected to a freeze-thaw process or not, as Yivgi-Ohana does not teach away from this. 
Furthermore, the limitation regarding freeze-thaw cycles recited in instant claim 39 has been rejected as new matter for not having been disclosed previously in the specification.
As disclosed in MPEP2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632